Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall within ten days stipulate to reduce the verdict as to the first cause of action set forth in the complaint to the sum of $2,454 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and, as so modified, is, together with the order, affirmed, without costs of this appeal to either party. All concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Thompson, JJ.